Name: Commission Regulation (EEC) No 281/86 of 5 February 1986 on the supply of common wheat to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 2 . 86 Official Journal of the European Communities No L 33/5 COMMISSION REGULATION (EEC) No 281 /86 of 5 February 1986 on the supply of common wheat to the World Food Programme (WFP) as food aid &gt; 3323/81 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3768/85 (3), and in particular Article 28 thereof, Whereas, by its Decision of 6 May 1985 on the supply of food aid to the WFP , the Commission allocated to the latter organization 17 945 tonnnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (2), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 362, 31 . 12 . 1985, p. 8 . 4 OJ No L 192, 26 . 7 . 1980 , p. 11 . ( 5) OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 33/6 Official Journal of the European Communities 8 . 2 . 86 ANNEX la 1 . Programme : 1985 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Jordan (Aqaba) 4. Product to be mobilized : common wheat 5. Total quantity : 2 945 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B - 1 040 Bruxelles ( telex : 24076). 8 . Method of mobilizing the product : Intervention 9 . Characteristics of the goods : Common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of bread-making quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 %  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging : in bulk 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period . 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 18 February 1986 16 . Shipment period : 1 to 31 March 1986 17 . Security : 6 ECU per tonne Note 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . The successful tenderer shall supply to the beneficiary or its representative , on delivery, the following documents :  certificate of origin  phytosanitary certificate No L 33/78 . 2. 86 Official Journal of the European Communities BILAG lb  ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  16  ANNEX lb  ANEXO lb  ANNEXE lb  ALLEGATO lb  BIJLAGE lb  ANEXO lb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NÃ ºmero de la partida NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonelaje Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nombre y direcciÃ ³n del almacenista Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lugar de almacenamiento Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 1 000 Ã ts Brichart I Il Ã ®le Monsin II B-4000 LiÃ ¨ge B-4000 LiÃ ¨ge 1 000 Interagri Il Silos de et Ã II B-5750 Floreffe B-5750 Floreffe 945 Silo de la Meuse Il Il Ã ®le Monsin II B-4000 LiÃ ¨ge B-4000 LiÃ ¨ge No L 33/8 Official Journal of the European Communities 8 . 2. 86 ANNEX Ha 1 . Programme : 1985 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : People's Republic of China 4. Product to be mobilized : common wheat 5. Total quantity : 15 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F). 8 . Method of mobilizing the product : Intervention 9 . Characteristics of the goods : Common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of bread-making quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1 629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 %  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging : in bulk 11 . Port of shipment : any Community port accessible to ocean-going vessels with a draught of 34 feet with a shipping service to the recipient country during the period for shipment laid down in point 16. The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period. 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 18 February 1986 16. Shipment period : 1 to 20 March 1986 17. Security : 6 ECU per tonne Note 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin  phytosanitary certificate 8 . 2 . 86 Official Journal of the European Communities No L 33/9 BILAG IIb  ANHANG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IIÃ ²  ANNEX IIb  ANEXO IIb  ANNEXE IIb  ALLEGATO IIb  BIJLAGE IIb  ANEXO IIb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NÃ ºmero de la partida NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ¹mero do lote MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonelaje Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nombre y direcciÃ ³n del almacenista Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lugar de almacenamiento Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 15 000 SociÃ ©tÃ © gÃ ©nÃ ©rale de surveillance (SGS) II 18 , rue du Louvre II BP 275 Il F-75024 Paris Cedex 01 Gent/Gand (B) II Contrat n0 D 96001